SHELBY, Circuit Judge
(dissenting). I am of the opinion that the Deputy Internal Revenue Collector had no authority under R. S. U. S- § 3229 (U. S. Comp. St. 1901, p. 2089), or otherwise, to make “a trade” with the defendant, granting him immunity from prosecution on the payment of the tax and penalty, and that the trial judge ruled correctly in refusing the special instruction requested. And I think that the court was right in its genera! charge that the payment by the defendant of the tax and penalty, after he was detected in the commission of the offense, constituted no defense against the indictment. I find no evidence in the record to show that the case had been compromised by the Commissioner of Internal Revenue, with the advice and consent of the Secretary of the Treasury. Whenever such compromises are made, the section cited provides for a written record which would prove it. I am constrained, therefore, to dissent from the judgment of reversal.